Case 1:21-cv-00507-AJT-JFA Document 17 Filed 09/03/21 Page 1 of 3 PagelD# 83

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Enma Duarte,
Plaintiff Case No.: 1:21-cv-00507
Vv.

Aguaviva of Alexandria, Inc.
d/b/a Don Taco

and Miguel A. Cordero,

Defendants

 

 

JOINT STIPULATION OF DISMISSAL

Plaintiff, ENMA DUARTE, and Defendants, AGUAVIVA OF ALEXANDRIA, INC, and
MIGUEL A. CORDERO, by and through their undersigned counsel, hereby agree and stipulate
following the Court’s approval of the parties’ settlement agreement, Dkt. No. 16, and pursuant to
Fed. R. Civ. P. 41(a)(1)(A)(ii), that the entire action and all claims in Plaintiff's Complaint are
hereby dismissed with prejudice as to future action, subject only to the Court’s continuing
jurisdiction to enforce the terms of the parties’ settlement agreement under Kokkonen v. Guardian
Life Ins. of America, 511 U.S. 375 (1994).

Agreed and stipulated this 3"! day of September 2021.

ENMA DUARTE
Plaintiff

By Counsel

//s//Rachel C. McFarland
Rachel C. McFarland (VSB No.: 89391)
rmcfarland@justice4all.org
Case 1:21-cv-00507-AJT-JFA Document 17 Filed 09/03/21 Page 2 of 3 PagelD# 84

Legal Aid Justice Center

1000 Preston Avenue, Ste A
Charlottesville, VA 22903

(434) 977-0553 / fax (434) 977-0558

Simon Sandoval-Moshenberg (VSB No.: 77110)
simon@justice4all.org

Kelly Poff Salzmann (VSB No.: 73884)
kelly@justice4all. org

Legal Aid Justice Center

6066 Leesburg Pike, Suite 520

Falls Church, VA 22041

(703) 778-3450 / fax (703) 778-3454

Counsel for Plaintiff
AGUAVIVA OF ALEXANDRIA, INC

MIGUEL A. CORDERO
Defendants

 

11350 Random Hills Rod, Ste 700
Fairfax, VA 22030

(703) 352-1300

(703) 352-1301 - Fax
jbacon@abhylaw.com

Counsel for Defendants

Certificate of Service

I, the undersigned, hereby certify that on this date, | uploaded a copy of the foregoing, as well as
all attachments thereto, to this court’s CM/ECF system, which will cause a Notice of Electronic

Filing (NEF) to be sent to counsel for Defendants:

James T. Bacon, Esq. (VSB# 22416)
Bret E.A. Giaimo, Esq. (VSB# 93515)
ALLRED, BACON, HALFHILL & YOUNG, P.C.
11350 Random Hills Rod, Ste 700
Case 1:21-cv-00507-AJT-JFA Document 17 Filed 09/03/21 Page 3 of 3 PagelD# 85

Fairfax, VA 22030
(703) 352-1300
(703) 352-1301 - Fax
jbacon@abhylaw.com
Counsel for Defendants

//s//Rachel C. McFarland
Rachel C. McFarland (VSB No.: 89391)
rmcfarland@justice4all. org
Legal Aid Justice Center
1000 Preston Avenue, Ste A
Charlottesville, VA 22903
(434) 977-0553 / fax (434) 977-0558
